United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1000
Issued: November 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2011 appellant filed a timely appeal from the February 17, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) concerning a schedule
award for his left leg. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a 25 percent permanent impairment of his left leg, for which he received a schedule award.

1
2

20 C.F.R. § 8101 et seq.

A February 17, 2011 OWCP decision concerned appellant’s entitlement to schedule award compensation for his
arms, but on appeal he has only contested the determination with respect to his left leg. This matter is the only
subject of the present appeal.

FACTUAL HISTORY
OWCP accepted that on February 22, 2005 appellant, then a 55-year-old rural carrier,
sustained a lower left leg contusion, chondromalacia of his left patella, low back strain, chest
wall contusion, wrist contusion and traumatic arthritis of his right thumb due to a vehicular
accident at work. It paid his compensation for periods of disability
On March 30, 2006 appellant underwent left knee arthroscopy with debridement of the
lateral facet of the patella and lateral retinacular release. On March 3, 2009 Dr. Joel Wallskog,
an attending Board-certified orthopedic surgeon, performed a left patellofemoral arthroplasty
with prosthesis and a left knee arthroscopy with partial lateral meniscectomy. The surgical
procedures were authorized by OWCP.
In a July 22, 2009 report, Dr. Wallskog stated that appellant was seen status post left knee
arthroscopy and patellofemoral replacement. Appellant reported that he was off narcotics with
little pain and was “[o]therwise doing great.” Physical examination of his left knee revealed a
well-healed left knee wound with no sign of infection. Appellant did have 1+ effusion, but his
knee was stable and range of motion was from 0 to 145 degrees. X-ray testing of his left knee
revealed a patellofemoral replacement in excellent position. Dr. Wallskog stated, “Overall,
[appellant] is doing outstanding. He will need to be rated for [American Medical Association]
disability. From the standpoint of State of Wisconsin Disabilities, permanent partial disability is
50 percent. Otherwise, I think he can work, but should not squat or kneel.”
In a March 17, 2010 report, Dr. Wallskog stated that appellant presented to his office one
year after left patellofemoral surgery and reported that he was doing well. Appellant could not
kneel but reported that he “otherwise really has no pain” and had returned to work.
Dr. Wallskog noted that physical examination of appellant’s left knee revealed no effusion, a
well-healed wound with no tenderness laterally and range of motion from 0 to 150 degrees.
X-ray testing of appellant’s left knee revealed a patellofemoral replacement in excellent position.
Dr. Wallskog stated, “Overall, I think [appellant] is doing outstanding. [Appellant] should
continue to work; however, he should not twist, squat or kneel, from the standpoint of his
replacement. He has had an arthroplasty of his knee and according to the State guidelines, he
understands this is at … 50 percent permanent partial disability.”
In a June 25, 2010 report, Dr. Scott T. Hardin, an attending Board-certified physical
medicine and rehabilitation physician, reported findings on examination of appellant’s left knee.
He noted that appellant had full range of motion of his upper and lower extremities bilaterally
with the exception of his left knee, which he could only flex to about 115 degrees before noting
pain and becoming hesitant. Appellant’s left hamstring was 4/5 with give-way type strength.
On July 14, 2010 a physician’s assistant performed an assessment of appellant’s left leg
impairment under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (6th ed. 2001). He found that appellant had a 37 percent left
leg impairment under Table 16-3 which fell under the default C value of a class 3 knee
replacement.3 Under Table 16-12 for peripheral nerve impairment, appellant had an 11 percent left
3

See A.M.A., Guides 511, Table 16-3.

2

leg impairment due to hamstring weakness associated with the sciatic nerve under a class 1 value
which was one space to the right of the default C value.4 These values were combined to yield a
total impairment of appellant’s left knee of 48 percent.
In an August 23, 2010 report, Dr. David H. Garelick, a Board-certified orthopedic
surgeon serving as an OWCP medical adviser, referenced Dr. Hardin’s June 25, 2010 report for a
review of appellant’s medical history, including his surgical procedures, physical examination
findings and diagnostic test results.5 He agreed with Dr. Hardin’s assessment of the impairment
to appellant’s arms and stated:
“However, I believe he has inaccurately recommended 48 percent [left lower
extremity partial permanent impairment] as it relates to residua from the isolated
patellofemoral arthroplasty.
Specifically, I would refer the reader to
Dr. Wallskog’s note dated [March 17, 2010] describing [appellant] as doing
‘outstanding’ as it relates to his left knee. The examination demonstrated the
wound to have been well healed. There was no tenderness and the knee [range of
motion] was full. X-rays showed the patellofemoral replacement to be in an
excellent position. Further, he does not speak at all of any hamstring weakness.
Thus, rather than the 48 percent [left lower extremity partial permanent
impairment] recommended by Dr. Hardin, I would recommend an additional 25
percent [left lower extremity permanent impairment] for good result following a
knee replacement.”6
In a November 10, 2010 decision, OWCP granted appellant a schedule award for a 25
percent permanent impairment of his left leg.7 The award was based on the August 23, 2010
opinion of Dr. Garelick, an OWCP medical adviser.
Appellant requested a review of the written record by an OWCP hearing representative.
He argued that he had more than a 25 percent impairment of his left leg but did not submit any
new medical evidence.
In a February 17, 2011 decision, an OWCP hearing representative affirmed the
November 10, 2010 decision, finding that appellant had no more than a 25 percent permanent
impairment of his left leg.

4

See id. at 535, Table 16-12.

5

Dr. Garelick provided an opinion that appellant reached maximum medical improvement on June 25, 2010.

6

The Board notes that the impairment ratings that Dr. Garelick apparently believed were produced by Dr. Hardin
were actually produced by a physician’s assistant on July 14, 2010.
7

In its November 10, 2010 decision, OWCP also granted appellant a schedule award for a 5 percent permanent
impairment of his left arm and a 13 percent permanent impairment of his right arm. As noted, appellant’s arm
impairment is not the subject of the present appeal.

3

LEGAL PRECEDENT
The schedule award provision of FECA8 and its implementing regulations9 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.10 For OWCP decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating
permanent impairment.11 It is well established that in determining the amount of a schedule award
for a member of the body that sustained an employment-related permanent impairment, preexisting
impairments of the body are to be included.12
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the knee, the relevant portion of the leg for the present case,
reference is made to Table 16-3 (Knee Regional Grid) beginning on page 509.13
ANALYSIS
OWCP accepted that on February 22, 2005 appellant sustained a lower left leg contusion,
chondromalacia of his left patella, low back strain, chest wall contusion, wrist contusion and
traumatic arthritis of his right thumb due to a vehicular accident at work. On March 30, 2006
appellant underwent left knee arthroscopy with debridement of the lateral facet of the patella and
lateral retinacular release. On March 3, 2009 Dr. Wallskog, an attending Board-certified
orthopedic surgeon, performed a left patellofemoral arthroplasty with prosthesis and a left knee
arthroscopy with partial lateral meniscectomy. These procedures were authorized by OWCP.
The Board finds that appellant did not submit sufficient medical evidence to establish that
he has more than a 25 percent permanent impairment of his left leg, for which he received a
schedule award.

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404 (1999).

10

Id.

11

See FECA Bulletin No. 9-03 (March 15, 2009). For OWCP decisions issued before May 1, 2009, the fifth
edition of the A.M.A., Guides (5th ed. 2001) is used.
12

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.b. (June 1993). This portion of OWCP procedure provides that the impairment rating of a
given scheduled member should include “any preexisting permanent impairment of the same member or function.”
13

See A.M.A., Guides 509-11 (6th ed. 2009).

4

Before OWCP and on appeal, appellant alleged that he had greater than a 25 percent
permanent impairment of his left leg. He asserted that the July 22, 2009 and March 17, 2010
reports of Dr. Wallskog established a 50 percent impairment. Dr. Wallskog advised, without
adequate explanation, that appellant had a 50 percent permanent impairment under State of
Wisconsin guidelines. These impairment ratings are of no probative value because he did
provide a rating under the relevant standards of the A.M.A., Guides which have been adopted by
OWCP and approved by the Board as appropriate for evaluating schedule losses.14 Appellant
also claimed that Dr. Hardin, an attending Board-certified physical medicine and rehabilitation
physician, found that he had a 48 permanent impairment in his left leg. However, this
impairment rating was actually made by a physician’s assistant and does not constitute probate
medical opinion with respect to the extent of permanent impairment. The Board has held that the
reports of a nonphysician cannot be considered by the Board in adjudicating such medical matters.15
The record contains a medical opinion that appellant only has a 25 percent permanent
impairment of his left leg. In an August 23, 2010 report, Dr. Garelick, a Board-certified orthopedic
surgeon serving as an OWCP medical adviser, concluded that appellant had a 25 percent permanent
impairment of his left leg under the standards of the sixth edition of the A.M.A., Guides.16 He
noted that Dr. Wallskog’s March 17, 2010 report showed that appellant’s knee replacement was
stable and well positioned and that he had good left knee motion (0 to 150 degrees). Therefore,
appellant’s knee replacement warranted an impairment rating of 25 percent. Dr. Garelick advised
that appellant was not entitled to an impairment rating for hamstring weakness (associated with the
left sciatic nerve) because Dr. Wallskog’s March 17, 2010 report did not find any such weakness.
The Board notes that Dr. Garelick’s impairment rating of appellant’s left knee is consistent
with the relevant standards of the sixth edition of the A.M.A., Guides and the medical evidence of
record detailing his left leg and knee conditions. Under Table 16-3, the diagnostic category of class
2 knee replacement has a default value of 25 percent. A class 2 classification is warranted when
there is a “good result” from the knee replacement and knee is in “good position, stable,
functional.”17 Dr. Garelick properly explained that the findings of Dr. Wallskog’s March 17, 2010
report supported using this rating class.18 He properly found that the medical evidence does not
14

See James Kennedy, Jr., 40 ECAB 620, 626 (1989) (finding that an opinion which is not based upon the
standards adopted by OWCP and approved by the Board as appropriate for evaluating schedule losses is of little
probative value in determining the extent of a claimant’s permanent impairment).
15

Arnold A. Alley, 44 ECAB 912, 920-21 (1993).

16

Dr. Garelick indicated that Dr. Hardin’s finding of 48 percent impairment in the left leg was not warranted.
Dr. Garelick appears to have been under the mistaken belief that the July 14, 2010 impairment rating in the record
was produced by Dr. Hardin. As noted above, this impairment rating was actually produced by a physician’s
assistant.
17

See A.M.A., Guides 511, Table 16-3. See supra note 13 regarding the inclusion of preexisting conditions.

18

The Board notes that the findings of the July 22, 2009 report of Dr. Wallskog, which are similar to those found
on March 17, 2010, further support using a class 2 classification for knee replacement. On July 22, 2009
Dr. Wallskog found that appellant had 0 to 145 degrees of left knee motion. In June 2010, Dr. Hardin found a lesser
degree of left knee motion but this finding must be considered atypical when the medical evidence of record is
considered as a whole.

5

show that appellant has permanent impairment due to hamstring weakness associated with the left
sciatic nerve because such a peripheral nerve injury has not been accepted as related to the
February 22, 2005 work injury or any other work-related cause and the fact that this finding did not
present itself until June 2010 shows that it did not preexist the February 22, 2005 work injury.19
For these reasons, appellant has not submitted medical evidence showing that he has
more than a 25 percent permanent impairment. He may request a schedule award or increased
schedule award based on evidence of a new exposure or medical evidence showing progression
of an employment-related condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a 25 percent permanent impairment of his left leg, for which he received a schedule
award.
ORDER
IT IS HEREBY ORDERED THAT the February 17, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

See A.M.A., Guides 535, Table 16-12. See supra note 13 regarding the inclusion of preexisting conditions.

6

